Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 18 May 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Dr sir
                     Head Quarters. 18th May 1783
                  
                  I have received your favor by Capt. Segond—and have informed that Gentleman that I have the same Ideas of the Impropriety of the Appointment he solicits as you express in your Letter—I have however written a Line to the Secretary at War in his Behalf, mentiong his Circumstances, & leaving it entirely with Genl Lincoln, whether to apply to Congress in favor of his Promotion or not, as he shall think Circumstances & Capt. Segonds particular Case may render proper. I am sir &c.
                  
               